                           1:19-cv-01065-HAB # 34            Page 1 of 15
                                                                                                     E-FILED
                                                                       Monday, 07 October, 2019 04:04:11 PM
                                                                                Clerk, U.S. District Court, ILCD

045125/19344/JNR/JLH

                          UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF ILLINOIS

RASHA B. TALAFHAH,

                       Plaintiff,

v.
                                                                   No. 1:19-cv-01065
ANTHONY RISS, ROMELLE LIPSCOMB, BRADLEY
JENKINS, JAMISON BOLYARD, BRITNEY TURNER,                          Judge Harold A. Baker
BLAEN FLETCHER, ROBERT ALLISON, ELLEN
CLAUS, ASHLEE HEINZEL-AWE, and WEXFORD
HEALTH SOURCES, INC.,

                       Defendants.

               ANSWER, JURY DEMAND AND AFFIRMATIVE DEFENSES
                  TO PLAINTIFF’S FIRST AMENDED COMPLAINT

       NOW COME the Defendants, ROBERT ALLISON (“Allison), ASHLEE HEINZEL-

AWE (“Heinzel-Awe”), and WEXFORD HEALTH SOURCES, INC. (“Wexford”), by their

undersigned attorneys, CASSIDAY SCHADE LLP, and hereby submits their Answer to

Plaintiff’s First Amended Complaint, stating as follows:

                                    JURISDICTION & VENUE

       1.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

ANSWER: Defendants admit subject matter jurisdiction over claims brought pursuant
to federal law pursuant to 28 U.S.C. §1331 and §1343(a). Defendants deny the remaining
allegations contained within Paragraph 1 of Plaintiff’s Amended Complaint.

       2.      Venue is proper in this district under 28 U.S.C. § 1391(b) because the events

giving rise to the claims asserted in this complaint occurred in this judicial district.

ANSWER: Defendants admit that venue is proper in this Court. Further answering,
Defendants deny that Plaintiff is entitled to any relief whatsoever.
                          1:19-cv-01065-HAB # 34             Page 2 of 15




                                           PARTIES

       3.      Rasha Talafhah is a 29 year old woman who at all times relevant to this complaint

resided in Logan Correctional Center in Lincoln, Illinois.

ANSWER: Defendants admit Plaintiff was an inmate within the Illinois Department of
Corrections from January 31, 2013 until her release on parole on February 7, 2019.
Defendants lack sufficient information and knowledge upon which to base a belief as to the
truth or veracity of the remaining allegations contained within Paragraph 3 of Plaintiff’s
Amended Complaint.

       4.      At all times relevant to this complaint, defendants Anthony Riss, Romelle

Lipscomb, Bradley Jenkins, Jamison Bolyard, Brittney Turner, and Blaen Fletcher were

correctional officers at Lincoln Correctional Center who, among other duties, were members of

the tactical team.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 4 of
Plaintiff’s Amended Complaint.

       5.      At all times relevant to this complaint, defendants Robert Allison, Ellen Claus,

and Ashlee Heinzel-Awe worked at Logan Correctional Center as part of the medical staff.

ANSWER: Defendants Allison and Wexford admit that Allison has been employed as a
physician’s assistant/nurse practitioner at Logan Correctional Center since August 9, 2013;
Defendant Heinzel-Awe and Wexford admit that Heinzel-Awe has been employed as a
registered nurse at Logan Correctional Center since April 7, 2015. Defendants deny
Defendant Claus was employed by Wexford at the relevant time.

       6.      At all times relevant to this complaint, defendant Wexford Health Sources was the

employer of defendants Allison, Claus, and Heinzel-Awe.

ANSWER: Defendants Allison and Wexford admit that Allison has been employed as a
physician’s assistant/nurse practitioner at Logan Correctional Center since August 9, 2013;
Defendant Heinzel-Awe and Wexford admit that Heinzel-Awe has been employed as a
registered nurse at Logan Correctional Center since April 7, 2015. Defendants deny
Defendant Claus was employed by Wexford at the relevant time.




                                                2
                           1:19-cv-01065-HAB # 34          Page 3 of 15




       7.       At all times relevant to this complaint, all individual defendants were acting under

color of law.

ANSWER: Defendants deny the allegations contained in Paragraph 7 of Plaintiff’s
Amended Complaint as they pertain to them. However, Defendants lack sufficient
information and knowledge upon which to base a belief as to the truth or veracity of the
allegations contained within Paragraph 7 of Plaintiff’s Amended Complaint as they pertain
to the remaining defendants.

       8.       At all times relevant to this complaint, defendants Alison, Claus, and Heinzel-

Awe were acting within the scope of their employment for Wexford Health Sources.

ANSWER: Defendants Allison and Wexford admit that Allison has been employed as a
physician’s assistant/nurse practitioner at Logan Correctional Center since August 9, 2013;
Defendant Heinzel-Awe and Wexford admit that Heinzel-Awe has been employed as a
registered nurse at Logan Correctional Center since April 7, 2015; and Wexford admits
that Ellen Claus was employed as a registered nurse at Logan Correctional Center from
September 21, 2012 until September 30, 2017. Defendants deny the remaining allegations
contained within Paragraph 8 of Plaintiff’s Amended Complaint. Defendants deny
Defendant Claus was employed by Wexford at the relevant time.

                                              FACTS

       9.       On September 22, 2015, plaintiff was housed in a segregation unit at Logan

Correctional Center.    She was struggling with feelings of overwhelming isolation while in

segregation and she reported to correctional staff that she needed to see mental health staff.

ANSWER: Defendants admit that Plaintiff was admitted to Logan Correctional Center
on March 26, 2013. Further answering, Defendants lack sufficient information and
knowledge upon which to base a belief as to the truth or veracity of the remaining
allegations contained within Paragraph 9 of Plaintiff’s Amended Complaint.

       10.      Sometime later, six tactical teams officers dressed in full riot gear approached

plaintiff's cell in order to forcefully extract her from her cell. The officers were defendants Riss,

Lipscomb, Jenkins, Bolyard, Turner, and Fletcher (hereinafter "defendant officers"). Upon

information and belief, at all times the members of the tactical team had actual knowledge that

the reason they were mobilized was because plaintiff was having a mental health crisis and was

allegedly in danger of harming herself.


                                                 3
                           1:19-cv-01065-HAB # 34           Page 4 of 15




ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 10 of
Plaintiff’s Amended Complaint.

         11.    The officers ordered plaintiff to "cuff up," which she did. Plaintiff was fully

complaint [sic] and she did not resist. There was no penological justification for the use of any

force in this situation.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 11 of
Plaintiff’s Amended Complaint.

         12.    Nevertheless, the defendant officers used force to compel plaintiff to bend over at

an almost 90-degree angle, pressed a plastic shield onto the top of her head, and in this

uncomfortable, unbalanced position, forced her to walk backwards from her cell to a shower

stall.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 12 of
Plaintiff’s Amended Complaint.

         13.    Once the defendant officers secured plaintiff in the shower stall, defendant Turner

strip searched plaintiff. No contraband was found during the strip search.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 13 of
Plaintiff’s Amended Complaint.

         14.    Upon information and belief, Defendant Claus believed that plaintiff had

contraband which had not been found during the strip search. Defendant Claus thus asked

plaintiff to consent to an internal cavity search of her vagina, but plaintiff refused.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 14 of
Plaintiff’s Amended Complaint.

         15.    Nonconsensual internal cavity searches are extremely traumatic and invasive.




                                                   4
                           1:19-cv-01065-HAB # 34       Page 5 of 15




ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 15 of
Plaintiff’s Amended Complaint.

       16.     IDOC regulations provide that such searches "may only be performed upon the

approval of the [Warden], in consultation with the center physician or the Agency Medical

Director, and upon consideration of factors including, but not limited to whether the search is

medically contraindicated, whether the committed person's health may be endangered if the

contraband is not removed, whether alternative means of security the contraband are feasible,

and institutional security."

ANSWER: Defendants deny the allegations contained within Paragraph 16 of Plaintiff’s
Amended Complaint fully or accurately describe describe or identify IDOC policy
sufficient for Defendants to admit or deny this allegation.

       17.     Despite these clear directives, no one obtained authorization from the Warden to

perform an internal cavity search of plaintiff's vagina.    Rather, Defendant Claus and the

defendant officers reached an agreement to have plaintiff brought to a medical exam room for a

forcible, involuntary search of plaintiff's vagina.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 17 of
Plaintiff’s Amended Complaint.

       18.     The defendant officers then instructed plaintiff to put on a one-piece jumpsuit

with no undergarments, and again used force to compel plaintiff to walk bent over at a 90 degree

angle, with a shield pressed against her head, backwards, this time down a flight of stairs and

into an adjoining wing, where she was lead into a medical exam room.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 18 of
Plaintiff’s Amended Complaint.




                                                  5
                             1:19-cv-01065-HAB # 34          Page 6 of 15




        19.        The defendant officers then forced plaintiff onto her back on a table, with her

hands still cuffed behind her back. As two of the defendant officers held her arms, two other

defendant officers grabbed her legs, forcing them apart.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 19 of
Plaintiff’s Amended Complaint.

        20.        As plaintiff was forcefully held down on the table by the four defendant officers,

defendant Robert Allison opened the front of plaintiff's jumpsuit and forced his fingers into

plaintiff's vagina.

ANSWER: Defendant Allison and Wexford deny the allegations contained within
Paragraph 20 of Plaintiff’s Amended Complaint. Further answering, Defendants lack
information and knowledge upon which to base a belief as to the truth or veracity of the
remaining allegations contained within Paragraph 20 of Plaintiff’s Amended Complaint.

        21.        Defendant Heinzel-Awe was present in the exam room and watched the entire

encounter.

ANSWER: Defendant Heinzel-Awe and Wexford denies the allegations contained within
Paragraph 21 of Plaintiff’s Amended Complaint.

        22.        Throughout the encounter in the exam room, plaintiff struggled to close her legs,

and screamed several times at the top of her lungs that she was being raped.

ANSWER: Defendants Allison, Heinzel-Awe and Wexford admit Plaintiff was combative
and screamed she was being raped. Defendants deny the allegations contained within
Paragraph 22 of Plaintiff’s Amended Complaint.

        23.        All of the defendants other than Allison stood by while Allison forced his fingers

into plaintiff's vagina. Each of them had an opportunity to intervene to stop the misconduct but

failed to do so.

ANSWER: Defendants deny the allegations contained in Paragraph 23 of Plaintiff’s
Amended Complaint.




                                                   6
                           1:19-cv-01065-HAB # 34               Page 7 of 15




        24.     Once Allison withdrew his fingers from plaintiff's vagina, the defendants escorted

plaintiff to a different cell and placed her on crisis watch.

ANSWER: Defendant Allison and Wexford deny the allegations contained in Paragraph
24 of Plaintiff’s Amended Complaint as they pertain to them. However, Defendants lack
sufficient information and knowledge upon which to base a belief as to the truth or veracity
of the allegations contained within Paragraph 24 of Plaintiff’s Amended Complaint as they
pertain to the remaining defendants.

        25.     None of the defendants had authority to perform a forced involuntary vaginal

search of plaintiff.

ANSWER: Defendants deny the allegations contained in Paragraph 25 of Plaintiff’s
Amended Complaint as they pertain to them and deny performing a forced involuntary
vaginal search of Plaintiff. Defendants lack sufficient information and knowledge upon
which to base a belief as to the truth or veracity of the allegations contained within
Paragraph 25 of Plaintiff’s Amended Complaint as they pertain to the remaining
defendants.

        26.     None of the defendants had probably cause to perform a forced involuntary

vaginal search of Plaintiff.

ANSWER: Defendants deny performing a forced involuntary vaginal search and
therefore deny the allegations contained in Paragraph 26 of Plaintiff’s Amended
Complaint.

        27.     Within two years of the incident, plaintiff filed a timely grievance pursuant to

IDOC grievance procedures, causing the statute of limitations to be tolled for the entire period

that the grievance was pending.

ANSWER: Defendants lack sufficient information and knowledge upon which to base a
belief as to the truth or veracity of the allegations contained within Paragraph 27 of
Plaintiff’s Amended Complaint.

        28.     Plaintiff was released from IDOC in February 2019.

ANSWER:         Defendants admit that Plaintiff was released on parole on February 7, 2019.

                       Count One - 42 U.S.C. § 1983 (Eighth Amendment)




                                                   7
                           1:19-cv-01065-HAB # 34           Page 8 of 15




          29.   Each paragraph of this complaint is incorporated by reference as if restated fully

herein.

ANSWER:         Defendants incorporate their answers to Paragraphs 1-28 as if fully set forth

herein.

          30.   In the manner described more fully above, each of the individual defendants

violated plaintiff's right to be free from cruel and unusual punishment.

ANSWER: Defendants deny the allegations contained within Paragraph 30 of Plaintiff’s
Amended Complaint.

          31.   The misconduct described in this count was objectively unreasonable and was

undertaken with deliberate indifference to plaintiff’s rights.

ANSWER: Defendants deny the allegations contained within Paragraph 31 of Plaintiff’s
Amended Complaint.

          32.   As a result of the misconduct described in this count, plaintiff suffered damages,

including both physical injury and emotional distress.

ANSWER: Defendants deny the allegations contained within Paragraph 32 of Plaintiff’s
Amended Complaint.

                      Count Two – 42 U.S.C. §1983 (Fourth Amendment)

          33.   Each paragraph of this complaint is incorporated by reference as if restated fully

herein.

ANSWER: Defendants Allison and Wexford incorporate their answers to Paragraphs 1-
32 as if fully setforth herein.

          34.   In the manner described more fully above, each of the individual defendants

violated plaintiff’s right to be free from an unreasonable search.

ANSWER: Defendants deny the allegations contained within Paragraph 34 of Plaintiff’s
Amended Complaint.

          35.   The misconduct described in this count was objectively unreasonable and was

undertaken with deliberate indifference to plaintiff’s rights.


                                                  8
                          1:19-cv-01065-HAB # 34          Page 9 of 15




ANSWER: Defendants deny the allegations contained within Paragraph 34 of Plaintiff’s
Amended Complaint.

          36.   As a result of the misconduct described in this count, plaintiff suffered damages,

including both physical injury and emotional distress.

ANSWER: Defendants deny the allegations contained within Paragraph 34 of Plaintiff’s
Amended Complaint.

                               Count Three – State Law Battery

          37.   Each paragraph of this complaint is incorporated by reference as if restated fully

herein.

ANSWER: Defendants Allison and Wexford incorporate their answers to Paragraphs 1-
36 as if fully setforth herein.

          38.   In the manner described more fully above, defendants Riss, Lipscomb, Jenkins,

Bolyard, Turner, Claus and Allison intentionally caused non-consensual physical contact of a

harmful and offensive nature to be made to plaintiff.

ANSWER: Defendants Allison and Wexford deny the allegations contained in
Paragraph 38 of Plaintiff’s Amended Complaint as they pertain to them. However,
Defendants lack sufficient information and knowledge upon which to base a belief as to the
truth or veracity of the allegations contained within Paragraph 38 of Plaintiff’s Amended
Complaint as they pertain to the remaining defendants.

          39.   As a result of the misconduct described in this count, plaintiff suffered damages,

including but not limited to emotional distress.

ANSWER: Defendants Allison and Wexford deny the allegations contained within
Paragraph 39 of Plaintiff’s Amended Complaint.

                                 Count Four - Medical Battery

          40.   Each paragraph of this complaint is incorporated by reference as if restated fully

herein.

ANSWER: Defendants Allison and Wexford incorporate their answers to Paragraphs 1-
39 as if fully setforth herein.



                                                   9
                          1:19-cv-01065-HAB # 34          Page 10 of 15




          41.   In the manner described more fully above defendant Allison performed a non-

consensual medical procedure on plaintiff that was contrary to plaintiff’s will.

ANSWER:      Defendants Allison and Wexford deny the allegations contained within
Paragraph 41 of Plaintiff’s Amended Complaint.

          42.   As a result of the misconduct described in this count, plaintiff suffered damages,

including but not limited to emotional distress.

ANSWER: Defendants Allison and Wexford deny the allegations contained within
Paragraph 42 of Plaintiff’s Amended Complaint.

                   Count Five - Illinois Gender Violence Act (740 ILCS 82/)

          43.   Each paragraph of this complaint is incorporated by reference as if restated fully

herein.

ANSWER:         Defendants incorporate their answers to Paragraphs 1-42 as if fully set forth
herein.


          44.   In the manner described more fully above, defendants caused a physical invasion

of a sexual nature to occur under coercive conditions that satisfy the elements of battery under

Illinois law.

ANSWER: Defendants deny the allegations contained within Paragraph 44 of Plaintiff’s
Amended Complaint.

          45.   As a result of the misconduct described in this count, plaintiff suffered damages,

including but not limited to emotional distress.

ANSWER: Defendants deny the allegations contained within Paragraph 45 of Plaintiff’s
Amended Complaint.

                    Count Six - Intentional Infliction of Emotional Distress

          46.   Each paragraph of this complaint is incorporated by reference as if restated fully

herein.

ANSWER:         Defendants incorporate their answers to Paragraphs 1-45 as if fully setforth


                                                   10
                          1:19-cv-01065-HAB # 34         Page 11 of 15




herein.


          47.   In the manner described more fully above, defendants engaged in extreme and

outrageous conduct when they subjected plaintiff to a forced involuntary search of her vagina.

ANSWER: Defendants deny the allegations contained within Paragraph 47 of Plaintiff’s
Amended Complaint.

          48.   The misconduct described in this count was rooted in an abuse of power or

authority and was undertaken intentionally or with knowledge that there was a high probability

that the conduct would inflict severe emotional distress and with reckless disregard of that

probability.

ANSWER: Defendants deny the allegations contained within Paragraph 48 of Plaintiff’s
Amended Complaint.

          49.   As a result of the misconduct described in this count, plaintiff suffered severe

emotional distress.

ANSWER: Defendants deny the allegations contained within Paragraph 49 of Plaintiff’s
Amended Complaint.

                              Count Seven - Respondent Superior

          50.   Each paragraph of this complaint is incorporated by reference as if restated fully

herein.

ANSWER: Defendant Wexford incorporates its answers to Paragraphs 1-49 as if fully
setforth herein.


          51.   Defendant Wexford Health Sources was responsible for employing and

overseeing defendants Allison, Claus, and Heinzel-Awe.

ANSWER: Defendant Wexford admits that Allison has been employed as a physician’s
assistant/nurse practitioner at Logan Correctional Center since August 9, 2013; Heinzel-
Awe has been employed as a registered nurse at Logan Correctional Center since April 7,
2015; and Ellen Claus was employed as a registered nurse at Logan Correctional Center



                                                11
                         1:19-cv-01065-HAB # 34          Page 12 of 15




from September 21, 2012 until September 30, 2017. Defendant Wexford denies the
remaining allegations contained within Paragraph 51 of Plaintiff’s Amended Complaint.

       52.     All of the actions and omissions of defendants Allison, Claus, and Heinzel-Awe

described in this complaint were done within the scope of their employment by Wexford.

ANSWER: Defendant Wexford denies the allegations contained within Paragraph 52 of
Plaintiff’s Amended Complaint.

       53.     Wexford is therefore responsible for the injuries caused by the conduct of

defendants Allison, Claus, and Heinzel-Awe under the doctrine of respondeat superior.

ANSWER: Defendant Wexford denies the allegations contained within Paragraph 53 of
Plaintiff’s Amended Complaint.

                        DEFENDANTS DEMAND TRIAL BY JURY.

       WHEREFORE Defendants, ROBERT ALLISON, ASHLEE HEINZEL-AWE, and

WEXFORD HEALTH SOURCES, INC., deny Plaintiff RASHA B. TALAFHAH, is entitled to

any relief whatsoever, either in law or in equity and pray for judgment in their favor and against

Plaintiff RASHA B. TALAFHAH, plus costs.

                                 AFFIRMATIVE DEFENSES

       NOW COME Defendants, ROBERT ALLISON (“Allison”), ASHLEE HEINZEL-AWE

(“Heinzel-Awe”), and WEXFORD HEALTH SOURCES, INC. (“Wexford”), by their

undersigned attorneys, CASSIDAY SCHADE LLP, and for their Affirmative Defenses to

Plaintiff’s Amended Complaint state as follows:

       Affirmative Defense No. 1.    At all times relevant herein, the Defendants Allison and

Heinzel-Awe’s duties were limited to those that were delegated to them or that they voluntarily

undertook.




                                               12
                            1:19-cv-01065-HAB # 34               Page 13 of 15




        Affirmative Defense No. 2.         To the extent any act or omission on the part of the

Defendants occurred more than two years prior to the filing of this lawsuit, absent any applicable

tolling, the Defendants are entitled to judgment as a matter of law.

        Affirmative Defense No. 3.         The proximate cause of Plaintiff’s injuries/damages, in

whole or in part, was the result of the Plaintiff’s own conduct and failure to mitigate damages by

exercising ordinary care.

        Affirmative Defense No. 4.         To the extent that the Plaintiff has failed to exhaust her

administrative remedies, which are available to her through the prison grievance procedure, her

claims are barred by 42 U.S.C. §1997E(a).

        Affirmative Defense No. 5.         Defendants Allison and Heinzel-Awe are protected by the

doctrine of qualified immunity because, at all times relevant herein, the Defendants’ actions were

taken in good faith based upon their reasonable medical judgment, were objectively reasonable,

were not prohibited by clearly established law, and were within the realm of reasonable

responses to the circumstances with which they were confronted.1

                  DEFENDANTS DEMAND TRIAL BY JURY AS TO THESE
                            AFFIRMATIVE DEFENSES.

                                                   Respectfully submitted,

                                                   CASSIDAY SCHADE LLP

                                                   By: /s/ Joseph N. Rupcich
                                                      Attorneys for Defendants, Robert Allison,
                                                      Ashlee Heinzel-Awe, and Wexford Health
                                                      Sources, Inc.

Joseph N. Rupcich (ARDC No. 6283899)
CASSIDAY SCHADE LLP
111 North 6th Street, Suite 200
Springfield, IL 62701
1
  Defendants acknowledge in Estate of Clark v. Walker, 865 F.3d 544, 550-51 (7th Cir. 2017), the Seventh Circuit
rejected qualified immunity for contractual government employees. Defendants Allison and Heinzel-Awe assert this
defense to preserve it for appeal.


                                                      13
                        1:19-cv-01065-HAB # 34   Page 14 of 15




(312) 739-3267
(217) 572-1613 – Fax
jrupcich@cassiday.com




                                         14
                          1:19-cv-01065-HAB # 34          Page 15 of 15




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 7, 2019, I electronically filed the foregoing document
with the clerk of the court for Central District of Illinois, using the electronic case filing system
of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of
record in this case.

                                                                              /s/ Joseph N. Rupcich

9289917




                                                 15
